EXHIBIT 10.8


FORM OF
MID AMERICA BANK
AMENDED AND RESTATED SPECIAL TERMINATION AGREEMENT

        This AGREEMENT, made as of April 19, 1990, as may have been previously
amended from time to time, is hereby amended and restated effective as of
January 1, 2007, by and between Mid America Bank, fsb (the “Bank”), a federally
chartered savings bank, with its office at 55th & Holmes Avenue, Clarendon
Hills, Illinois, and [EXECUTIVE] (“Executive”). The Bank is the wholly owned
subsidiary of MAF Bancorp, Inc. (the “Company”), a corporation organized under
the laws of the State of Delaware.

        WHEREAS, the Bank recognizes the responsibility Executive has with the
Bank and wishes to protect his position therewith in the event of the occurrence
of a Change in Control (defined below) for the period provided in this
Agreement; and

        WHEREAS, Executive has been appointed to, and has agreed to serve in the
position of [TITLE], a position of substantial responsibility with the Bank;

        WHEREAS, the expiration date of this Agreement was previously extended
by action of the Board of Directors of the Bank to December 31, 2008;

        WHEREAS, the Board has approved a further extension hereof until
December 31, 2009, subject to amending and restating this Agreement as provided
for herein to, among other things, incorporate prior amendments, if any, and
reflect appropriate updating, to clarify the intent of certain provisions, to
modify the calculation of severance benefits and to obtain for the benefit of
the Bank certain restrictive covenants from Executive;

        NOW, THEREFORE, in consideration of the contribution and
responsibilities of Executive, and upon the other terms and conditions
hereinafter provided, the parties hereto agree as follows:

  1. Term of Agreement. The term of this Agreement shall be deemed to have
commenced as of the date first written above and shall continue through
December 31, 2009, subject to extension of such term as hereinafter provided.
The term of this Agreement shall be extended for an additional year as of
December 31, 2007 and each December 31 thereafter, such that the remaining term
is three (3) years as of such December 31; provided that not later than the
March 31 following such December 31, the Board of Directors of the Bank (the
“Board”) has taken action to approve such extension following an annual review
of this Agreement and Executive’s performance by the Administrative/Compensation
Committee of the Board for purposes of making a recommendation to the Board
whether to extend this Agreement, and the results thereof shall be included in
the minutes of the Board’s meeting. The Board’s decision whether or not to
extend this Agreement shall be promptly communicated to the Executive. In the
event the Executive desires not to extend the Agreement for an additional
period, the Executive shall provide the Bank with written notice at least ten
(10) days and not more than twenty (20) days prior to the end of such calendar
year. If either the Bank or the Executive chooses not to extend the Agreement
for an additional period, the Agreement shall cease at the end of its remaining
term or, if earlier, upon Executive’s termination of employment. Notwithstanding
the foregoing, in the event of the occurrence of a Change in Control as defined


--------------------------------------------------------------------------------

  in Section 2(b) below prior to the expiration of the term of this Agreement,
the term of this Agreement shall automatically extend until the second
anniversary of the date of the Change in Control.


  2. Payments to Executive upon Change in Control.


  (a) Upon the occurrence of a Change in Control of the Bank or the Company (as
herein defined) followed at any time during the term of this Agreement by the
involuntary termination of Executive’s employment by the Bank, other than for
disability or a Termination for Cause, as defined in Section 2(c) hereof, or
Executive’s voluntary termination of employment for Good Reason, the provisions
of Section 3 shall apply. For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following after a Change in Control:
Executive’s demotion, loss of title, office or significant authority; reduction
in Executive’s annual compensation; or relocation of Executive’s principal place
of employment by more than 50 miles from its location immediately prior to the
Change in Control.


  (b) Definition of a Change in Control. A “Change in Control” of the Bank or
the Company shall mean:


  (i) An event that would be required to be reported in response to Item 5.01 of
the current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
or


  (ii) An event that results in a change in control of the Bank or the Company
within the meaning of the Home Owners Loan Act of 1933, as amended, and the
Rules and Regulations promulgated by the Office of Thrift Supervision (“OTS”)
(or its predecessor agency), as in effect on the date hereof, including
Section 574 of such regulations; or


  (iii) at such time that any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities or
makes an offer to purchase and completes the purchase of securities of the Bank
or Company representing 20% or more of the Bank’s or the Company’s outstanding
securities ordinarily having the right to vote at the election of directors
except for (A) any securities of the Bank owned by the Company or (B) any
securities purchased by the employee stock ownership plan and trust of the
Company or Bank; or


  (iv) at such time that individuals who constitute the Company’s Board of
Directors on the date hereof (the “Incumbent Board”) or the Bank’s Board of
Directors on the date hereof (the “Bank Incumbent Board”) cease for any reason
to constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board or Bank
Incumbent Board, as the case may be, or whose nomination for election by the
stockholders was approved by the Nominating Committee serving under the
Incumbent Board or Bank Incumbent Board, shall be, for


2

--------------------------------------------------------------------------------

  purposes of this clause (iv), considered as though such individual was a
member of the Incumbent Board or the Bank Incumbent Board, as the case may be;
or


  (v) consummation of a reorganization, merger, consolidation or sale of all or
substantially all the assets of the Bank or Company or similar transaction
occurs (each a “Business Combination”) that results in a change in control. A
Business Combination will not be deemed to result in a change in control if:
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the voting stock immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the total voting power represented by the voting securities entitled to vote
generally in the election of directors of the resulting entity from the Business
Combination (including, without limitation, an entity, which as a result of such
transaction, owns the Bank or Company or all or substantially all of the Bank’s
or Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions of such voting power as their ownership of
the voting stock immediately prior to the Business Combination, and (B) at least
a majority of the members of the board of directors of the resulting entity from
the Business Combination were members of the Incumbent Board or Bank Incumbent
Board, respectively, at the time of the execution of the initial agreement, or
action of the Incumbent Board or Bank Incumbent Board providing for such
Business Combination; or


  (vi) a proxy statement shall be distributed soliciting proxies from
stockholders of the Company, by someone other than the current management of the
Company, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or Bank or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to such plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Company, and
such proxy statement proposal is approved by the shareholders of the Company, or


  (vii) a tender offer is made and completed for 20% or more of the outstanding
securities of the Company.


  (c) Executive shall not have the right to receive termination benefits
pursuant to Section 3 hereof upon Termination for Cause. The term “Termination
for Cause” shall mean termination because of Executive’s personal dishonesty,
incompetence, willful misconduct, any breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease and desist order, or material breach of this Agreement.
In determining incompetence, the acts or omissions shall be measured against
standards generally prevailing in the savings institutions industry.
Notwithstanding the foregoing, Executive shall not be deemed to have been
Terminated for Cause unless and until there shall have been delivered to him a
copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the Board at a meeting of the Board called and held for that purpose
(after reasonable notice to Executive and an opportunity for him, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, Executive was guilty of conduct justifying Termination for Cause
and specifying the particulars thereof in detail. Executive shall not have the
right to


3

--------------------------------------------------------------------------------

  receive compensation or other benefits for any period after Termination for
Cause unless otherwise provided in such compensation plan, arrangement, program
or grant.


  3. Termination Benefits.


  (a) Upon the occurrence of a Change in Control, followed at any time during
the term of this Agreement by the involuntary termination of Executive’s
employment, other than for disability or a Termination for Cause, or Executive’s
voluntary termination of employment for Good Reason, and subject to the terms
and conditions of Sections 9, 17 and 18, the Bank or its successor shall pay
Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a sum equal to Executive’s three (3) preceding years’
compensation, which three (3) year period shall end on the last day of the month
immediately preceding the month in which Executive’s Date of Termination
(defined below in Section 4) occurs, or, if such amount is greater, the last day
of the month immediately preceding the date of the Change in Control. For
purposes of the preceding sentence, compensation shall include the amount of
base salary which Executive received during the applicable period (determined
prior to any reduction which gave rise to Executive’s voluntary termination for
Good Reason) plus a target annual cash bonus amount for each calendar year
commencing within the applicable period, which target annual cash bonus amount
for each such year shall be equal to the target annual bonus amount established
for Executive with respect to such year (regardless of whether the actual annual
cash bonus payment for any such year was less than or more than such target
annual cash bonus amounts, and without proration). Subject to any delay required
by Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
such payments shall be made in a lump sum within five (5) business days of
Executive’s Date of Termination relating to such termination of employment,
unless Executive has made a prior election (in accordance with procedures
established by the Committee) to have such payments made in thirty-six
(36) monthly installments (without interest) beginning with the month following
the month of Executive’s termination.


  (b) Upon the occurrence of a Change in Control of the Bank or the Company
followed at any time during the term of this Agreement by Executive’s voluntary
termination of employment for Good Reason or involuntary termination of
employment, other than for disability or a Termination for Cause, the Bank or
its successor will cause to be continued medical, dental, disability and life
insurance coverage substantially identical (including coverage amounts, co-pays,
deductible amounts and maximum out-of-pocket amounts) to the coverage maintained
by the Bank for Executive and his dependents prior to his termination, provided,
however, that such coverage shall be deemed to be “substantially identical” if
it represents coverage provided by the Bank’s successor to its full-time
employees. Executive shall be obligated to continue to pay on a monthly basis,
the portion of the cost of such insurance coverage that he would be required to
pay if his employment continued. Such continuing insurance and payment
arrangements shall continue until the earlier of: (i) the date Executive (or his
spouse, in the event of Executive’s death) fails to remit to the Bank or its
successor the required monthly premium amount for such insurance coverage within
a thirty (30) day grace period of when such payment is due; (ii) the date
Executive obtains insurance coverage from another employer that is not less than
that provided by the Bank or its successor; (iii) the date of Executive’s death;
(iv) age 65; or (v) 60 months from the Date of Termination. Executive’s


4

--------------------------------------------------------------------------------

  death shall be considered a qualifying event under COBRA (or any similar or
successor provision granting surviving spouses and dependents the right to
continue medical and dental coverage) such that Executive’s spouse and
dependents may elect to continue coverage at the same premium as in effect on
the date of Executive’s death; provided that effective as of the first
anniversary of Executive’s death, the premium shall be the COBRA premium
applicable to such coverage. If such continuing insurance coverage has not yet
terminated in accordance with (i), (ii), (iii) or (iv) of this section, at the
end of such 60 month period, Executive shall have the right to further continue
medical and/or dental coverage for himself and for his dependents until age 65
unless he dies prior to age 65, in which case his spouse may elect to continue
medical and dental coverage for a period of one (1) year following his death.
Executive can elect such additional period of coverage by giving notice to the
Bank or its successor at least thirty (30) days prior to the date such coverage
would otherwise terminate. In such instance, Executive shall be obligated to pay
an amount for such coverage each month equal to the COBRA premium rate
corresponding to the amount of such coverage. Failure by Executive to remit the
required payment amount within a thirty (30) day grace period of when such
payment is due will result in the extended insurance coverage being terminated.


  (c) In addition to the other benefits provided by this Section 3, Executive
shall be entitled to a lump-sum payment of his accrued vacation benefits through
the date of Executive’s termination. Executive shall also be entitled to all
other payments or benefits to which he may be entitled under the terms of any
applicable compensation arrangement or benefit, or fringe benefit plan, program
or grant.


  (d) Notwithstanding the preceding paragraphs of this Section 3, in the event
it shall be determined that any payment or distribution of any type to or for
the benefit of Executive by the Bank, any of its affiliates, or any person who
acquires ownership or effective control of the Bank or Company or ownership of a
substantial portion of the Bank’s or Company’s assets (within the meaning of
Section 280G of the Code, and the regulations thereunder) or any affiliate of
such person, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (the “Total Payments”), is subject to
the excise tax imposed by Section 4999 of the Code or any similar successor
provision or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are collectively
referred to as the “Excise Tax”), then, except in the case of a De Minimis
Excess Amount (as described below), Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes imposed upon the Gross-Up Payment (including any
federal, state and local income, payroll or excise taxes and any interest or
penalties imposed with respect to such taxes), Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments
(not including any Gross-Up Payment).


        In the event that the amount by which the present value of the Total
Payments which constitute “parachute payments” (within the meaning of
Section 280G of the Code ) (the “Parachute Payments”) exceeds three (3) times
Executive’s “base amount” (within the meaning of Section 280G of the Code) (the
“Base Amount”) is less than 3% of the amount determined under Section 3(a) of
this Agreement, such excess shall be deemed to be a “De Minimis Excess Amount”
and Executive shall not be entitled to a Gross-Up Payment. In such an instance,
the Parachute Payments shall be reduced to an amount (the “Non-Triggering
Amount”), the value of

5

--------------------------------------------------------------------------------

which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s Base Amount; provided that such reduction shall not be made unless
the Non-Triggering Amount would be greater than the aggregate value of the
Parachute Payments (without such reduction) minus the amount of Excise Tax
required to be paid by Executive thereon. The reduction required hereby shall be
made by reducing the amount payable under Section 3(a) of this Agreement.

        All determinations as to the portion, if any, of the Total Payments
which constitute Parachute Payments, whether a Gross-Up Payment is required, the
amount of such Gross-Up Payment, the amount of any reduction, and any amounts
relevant to the foregoing paragraphs of this Section 3(d) shall be made by an
independent accounting or nationally recognized compensation consulting firm
selected by the Bank (the “Firm”), in consultation with counsel selected by the
Bank, which firm and counsel may be, but need not be, the accounting firm or
counsel then regularly retained by the Bank. The Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations, regarding the amount of any Gross-Up Payment and any other
relevant matter, both to the Bank and Executive, within five (5) days of a date
of termination, if applicable, or such earlier time as requested by the Bank or
Executive (if Executive reasonably believes that any of the Total Payments may
be subject to the Excise Tax). Any Determination by the Firm shall be binding
upon the Bank and Executive. As a result of uncertainty in the application of
Sections 280G and 4999 of the Code at the time of the initial Determination by
the Firm hereunder, or as a result of a subsequent Determination by the Internal
Revenue Service or a judicial authority, it is possible that the Bank should
have made Gross-Up Payments (“Underpayment”), or that Gross-Up Payments will
have been made by the Bank which should not have been made (“Overpayment”). In
either such event, the Firm shall determine the amount of the Underpayment or
Overpayment that has occurred. In the case of the Underpayment, the amount of
such Underpayment shall be promptly paid by the Bank to or for the benefit of
Executive. In the case of an Overpayment, Executive shall, at the direction and
expense of the Bank, take such steps as are reasonably necessary (including the
filing of returns and claims for refund), follow reasonable instructions from,
and procedures established by, the Bank, and otherwise reasonably cooperate with
the Bank to correct such Overpayment, including repayment of such Overpayment to
the Bank.

4.     Notice of Termination. Any purported termination by the Bank or by
Executive shall be communicated by Notice of Termination to the other party
hereto and shall be effective as of the Date of Termination. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision of this Agreement relied upon
and shall set forth in detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated. “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given,
provided that the Board may remove Executive from his positions and limit his
duties and authority during such period without such action being the basis for
a voluntary termination for Good Reason by Executive); provided that if, within
thirty (30) days after any Notice of Termination is given, the party receiving
such Notice of Termination notifies the other party that a dispute exists
concerning the termination, the Date of Termination shall be the date on which
the dispute is finally determined, either by mutual written agreement of the
parties, by a binding arbitration award, or by a final judgment, order or decree
of a court of competent jurisdiction (the

6

--------------------------------------------------------------------------------

time for appeal therefrom having expired and no appeal having been perfected)
and provided further that the Date of Termination shall be extended by a notice
of dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Bank will continue to pay
Executive his full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, base salary) and continue him
as a participant in all compensation, benefit and insurance plans in which he
was participating when the notice of dispute was given, until the dispute is
finally resolved in accordance with this Agreement. Amounts paid under this
Section 4 are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this
Agreement.

5.     Source of Payments. It is intended by the parties hereto that all
payments provided in this Agreement shall be paid in cash or check from the
general funds of the Bank. The Company, however, guarantees payment and
provision of all amounts and benefits due hereunder to Executive, and if such
amounts and benefits due from the Bank are not timely paid or provided by the
Bank, such amounts and benefits shall be paid or provided by the Company.

6.     Effect on Prior Agreements and Existing Benefit Plans. This Agreement
contains the entire understanding between the parties hereto and supersedes any
prior agreement between the Bank and Executive, except that this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to Executive
of a kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to him without reference to this Agreement.

7.     No Attachment.

(a)     Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.

(b)     This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns. The Bank shall
require any successor (whether direct or indirect, by purchase, merger,
reorganization, consolidation, acquisition of property or stock, liquidation, or
otherwise) to all or a substantial portion of its assets, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Bank would be required to perform this Agreement if no such succession had
taken place. Regardless of whether such an agreement is executed, this Agreement
shall be binding upon any successor of the Bank in accordance with the operation
of law, and such successor shall be deemed the “Bank” for purposes of this
Agreement.

8.     Modification and Waiver.

(a)     This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

7

--------------------------------------------------------------------------------

(b)     No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

9.     Required Regulatory Provisions.

(a)     The Bank may terminate Executive’s employment at any time, but any
termination by the Bank, other than for disability or Termination for Cause,
shall not prejudice Executive’s right to compensation or other benefits under
this Agreement. Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Cause as defined in
Section 2(c) hereinabove.

(b)     If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) (12 USC Section 1818(e)(3)) or 8(g)(1) (12 USC
Section 1818(g)(1)) of the Federal Deposit Insurance Act, as amended from time
to time (the “FDIA”), the Bank’s obligations under this Agreement shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion
(i) pay Executive all or part of the compensation withheld while their contract
obligations were suspended and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

(c)     If Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4)
(12 USC Section 1818(e)(4)) or 8(g)(1) (12 USC Section 1818(g)(1)) of the FDIA,
all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

(d)     If the Bank is in default as defined in Section 3(x)(1) (12 USC
Section 1813(x)(1)) of the FDIA, all obligations of the Bank under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.

(e)     All obligations of the Bank under this Agreement shall be terminated,
except to the extent determined that continuation of the Agreement is necessary
for the continued operation of the Bank, (i) by the Federal Deposit Insurance
Corporation (“FDIC”), at the time FDIC enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in
Section 13(c) (12 USC Section 1823(c)) of the FDIA; or (ii) by the OTS at the
time the OTS or its District Director approves a supervisory merger to resolve
problems related to the operations of the Bank or when the Bank is determined by
the OTS or FDIC to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.

8

--------------------------------------------------------------------------------

10.     Reinstatement of Benefits Under 9(b). In the event Executive is
suspended and/or temporarily prohibited from participating in the conduct of the
Bank’s affairs by a notice described in Section 9(b) hereof (the “Notice”)
during the term of this Agreement and a Change in Control, as defined herein,
occurs, the Bank will assume its obligation to pay and Executive will be
entitled to receive all of the termination benefits provided for under Section 3
of this Agreement upon the Bank’s receipt of a dismissal of charges in the
Notice.

11.     Severability. If, for any reason, any provision of this Agreement, or
any part of any provision, is held invalid, such invalidity shall not affect any
other provision of this Agreement or any part of such provision not held so
invalid, and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.

12.     Construction; Headings for Reference Only. The language used in this
Agreement will be deemed to be the language chosen by Bank and Executive to
express their mutual intent and no rule of strict construction shall be applied
against any person. Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and the pronouns stated in either the masculine, the feminine or the
neuter gender shall include the masculine, feminine or neuter. The headings of
the sections of this Agreement are for reference purposes only and do not define
or limit, and shall not be used to interpret or construe the contents of this
Agreement. The headings of sections and paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.

13.     Governing Law. This Agreement and its validity, interpretation,
performance and enforcement shall be governed by Federal law.

14.     Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in accordance
with the applicable rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that the Bank shall be entitled to seek
specific performance of Executive’s obligations under Section 16 below in an
applicable court and Executive shall be entitled to seek in the applicable court
the specific performance of his right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

15.     Payment of Legal Fees. All reasonable legal fees paid or incurred by
Executive pursuant to any dispute or question of interpretation relating to this
Agreement shall be paid or reimbursed by the Bank, regardless of whether or not
Executive is successful on the merits of such dispute or question pursuant to
any legal judgment, arbitration or settlement. Such payments are guaranteed by
the Company pursuant to Section 5 hereof. Notwithstanding the foregoing,
Executive shall not be entitled to the reimbursement of legal fees and shall be
required to return any payments of legal fees paid by the Bank on Executive’s
behalf if it is determined, pursuant to any judgment, arbitration or settlement
that Executive acted in bad faith or undertook frivolous litigation.

9

--------------------------------------------------------------------------------

16.     Post-Termination Obligations.

(a)     During the term of this Agreement and until the earlier of this
Agreement’s expiration or one (1) year after the Date of Termination, Executive
shall, upon reasonable notice, furnish such information and assistance to the
Bank as may reasonably be required by the Bank in connection with any litigation
in which it or any of its subsidiaries or affiliates is, or may become, a party.

(b)     Except in the course of his employment and in the pursuit of the
business of the Bank or its affiliates, Executive shall not, during the course
of his employment, or following termination of his employment for any reason,
directly or indirectly, disclose, publish, communicate or use on his behalf or
another’s behalf, any Confidential Information that he has learned or developed
while in the employ of the Bank or its affiliates, proprietary information or
other data of the Bank or its affiliates. Executive acknowledges that
unauthorized disclosure or use of such Confidential Information, other than in
discharge of Executive’s duties, will cause Bank or its affiliates irreparable
harm.

        For purposes of this Section, “Confidential Information” means trade
secrets (such as technical and non-technical data, a program, method, technique,
process) and other confidential or proprietary information concerning the
products, processes, services, or customers of Bank or its affiliates, including
but not limited to: computer programs; marketing, or organizational research and
development; business or strategic plans; financial forecasts; personnel
information, including the identity of other employees of the Bank or its
affiliates, their responsibilities, competence, abilities, and compensation;
pricing and financial information; current and prospective customer lists and
information on customers or their employees; information concerning planned or
pending acquisitions or divestitures; and information concerning purchases of
major equipment or property, which information: (a) has not been made generally
available to the public; and (b) is useful or of value to the current or
anticipated business, or research or development activities of the Bank or its
affiliates; or (c) has been identified to Executive as confidential by the Bank
or its affiliates, either orally or in writing.

  (c) During the term of this Agreement and for one (1) year after the Date of
Termination under circumstances described in Section 2(a) hereunder (which
period shall be tolled during a period of the continuance of any actual breach
or violation of this Section 16(c)), Executive will not, except in the
performance of his duties, directly or indirectly solicit, induce or encourage
(i) any customer of the Bank or its affiliates to terminate such customer’s
relationship with the Bank or its affiliates, or (ii) any individual who, as of
the date immediately preceding the Date of Termination, is an employee of the
Bank any of its affiliates, to terminate his or her relationship with the Bank
or its affiliates. For purposes of this Section 16(c), “customer” means any
business, entity or person which is or at any time during the six months prior
to Executive’s Date of Termination, was a customer of the Bank or any affiliate
and with which Executive had contact prior to the Date of Termination.


  (d) Executive acknowledges that the restraints and agreements herein provided
are fair and reasonable, that enforcement of the provisions of this Section 16
will not cause him undue hardship and that said provisions are reasonably
necessary and commensurate with the need to protect the Bank and its affiliates
and their legitimate and proprietary business


10

--------------------------------------------------------------------------------

  interests and property from irreparable harm. Therefore, Executive agrees
that, in addition to any other remedies at law or in equity available to the
Bank or its affiliates for Executive’s breach or threatened breach of this
Section 16, the Bank or its affiliates is entitled to specific performance or
injunctive relief, without bond, against Executive to prevent such damage or
breach, and the existence of any claim or cause of action Executive may have
against the Bank or its affiliates will not constitute a defense thereto.


  17. Conditions to Benefits under Section 3. Any payments or benefits made or
provided pursuant to Section 3 are subject to Executive’s:


  (i) compliance with the provisions of Section 16 hereof (to the extent
applicable);


  (ii) delivery to the Bank of an executed Release and Severance Agreement,
which shall be substantially in the form attached hereto as Exhibit A, with such
changes therein or additions thereto as needed under then applicable law to give
effect to its intent and purpose; and


  (iii) delivery to the Bank of a resignation from all offices, directorships
and fiduciary positions with the Bank, its affiliates and employee benefit
plans.


  (b) Notwithstanding the due date of any post-employment payments, any amounts
due under Section 3 shall not be due until after the expiration of any
revocation period applicable to the Release and Severance Agreement.


  18. Code Section 409A. It is intended that any amounts payable under this
Agreement, and the Bank’s and Executive’s exercise of authority or discretion
hereunder, shall comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
Executive to the payment of any interest or additional tax imposed under
Section 409A of the Code. In furtherance of this intent, (a) if, due to the
circumstances in existence at the time payments may become due to Executive
under Section 3, the date of payment or the commencement of such payments or
benefits thereunder must be delayed for six months in order to meet the
requirements of Section 409A(a)(2)(B) of the Code applicable to “specified
employees,” then any such payment or payments or benefits to which Executive
would otherwise be entitled during the first six months following the date of
separation from service shall be accumulated and paid as of the first day of the
seventh month following the date of separation from service, and (b) to the
extent that any Treasury regulations, guidance or changes to Section 409A after
the date of this Agreement would result in Executive becoming subject to
interest and additional tax under Section 409A of the Code, the Bank and
Executive agree to amend this Agreement in order to bring this Agreement into
compliance with Code Section 409A.


  19. Survival. Provisions of the Agreement shall survive the termination of the
Executive’s employment with the Bank to the extent provided herein.


11

--------------------------------------------------------------------------------

  20. Signatures.


        IN WITNESS WHEREOF, the parties have executed this Agreement on April
__, 2007, effective as of the date indicated above.

ATTEST:     MID AMERICA BANK                    _________________________   
By:_________________________   Secretary    Its:_________________________     
         WITNESS:         _________________________    _________________________
   Secretary    Executive           

        The Company hereby guarantees the payment of all compensation, payments
and/or benefits due to Executive or his beneficiaries under this Agreement or
any of the plans, programs or arrangements referred to herein, if, as and when
such compensation, payments or benefits are not timely paid by the Bank.

ATTEST:     MAF BANCORP, INC                          _________________________
   By:_________________________      Secretary   
Its:_________________________                                   

12

--------------------------------------------------------------------------------


EXHIBIT A TO SPECIAL TERMINATION AGREEMENT


RELEASE AND SEVERANCE AGREEMENT

        THIS RELEASE AND SEVERANCE AGREEMENT is made and entered into this ____
day of _________, _____ by and between MID AMERICA BANK, fsb and its direct and
indirect parent, subsidiaries and affiliates (including, without limitation, MAF
BANCORP, INC.) (collectively, “MAF”) and Executive (hereinafter “EXECUTIVE”).

        EXECUTIVE’S employment with MAF terminated on __________, ______; and
EXECUTIVE has voluntarily agreed to the terms of this RELEASE AND SEVERANCE
AGREEMENT in exchange for severance benefits under the Special Termination
Agreement (“Termination Agreement”) to which EXECUTIVE otherwise would not be
entitled.

        NOW THEREFORE, in consideration for severance benefits provided under
the Termination Agreement and except as provided below, EXECUTIVE on behalf of
EXECUTIVE and EXECUTIVE’S spouse, heirs, executors, administrators, children,
and assigns does hereby fully release and discharge MAF, its officers,
directors, employees, agents, subsidiaries and divisions, benefit plans and
their administrators, fiduciaries and insurers, successors, and assigns from any
and all claims or demands for wages, back pay, front pay, attorneys’ fees and
other sums of money, insurance, benefits, contracts, controversies, agreements,
promises, damages, costs, actions or causes of action and liabilities of any
kind or character whatsoever, whether known or unknown, from the beginning of
time to the date of this Agreement, relating to EXECUTIVE’S employment or
termination of employment from MAF, including but not limited to any claims,
actions or causes of action arising under the statutory, common law or other
rules, orders or regulations of the United States or any State or political
subdivision thereof including the Age Discrimination in Employment Act and the
Older Workers Benefit Protection Act.

        EXECUTIVE acknowledges that EXECUTIVE’S obligations pursuant to Section
16 of the Termination Agreement relating to the use or disclosure of
confidential information and non-solicitation of customers and employees shall
continue to apply to EXECUTIVE.

        This release does not affect EXECUTIVE’S or his or her dependents’,
heirs’ or assigns’ rights to any benefits to which EXECUTIVE or such persons or
entities may be entitled under any employee benefit plan, program or arrangement
sponsored or provided by MAF, including but not limited to the Termination
Agreement and the plans, programs and arrangements referred to therein. This
release shall also not affect EXECUTIVE’S or his or her dependents’, heirs’ or
assigns’ rights under the Termination Agreement or otherwise to indemnification
or coverage and benefits under any directors and officers insurance coverage.

        EXECUTIVE and MAF acknowledge that it is their mutual intent that the
Age Discrimination in Employment Act waiver contained herein fully comply with
the Older Workers Benefit Protection Act. Accordingly, EXECUTIVE acknowledges
and agrees that:

    (a)        The severance benefits exceed the nature and scope of that to
which EXECUTIVE would otherwise have been legally entitled to receive.


13

--------------------------------------------------------------------------------

    (b)        Execution of this Agreement and the Age Discrimination in
Employment Act waiver herein is EXECUTIVE’S knowing and voluntary act;


    (c)        EXECUTIVE has been advised by MAF to consult with EXECUTIVE’S
personal attorney regarding the terms of this Agreement, including the
aforementioned waiver;


    (d)        EXECUTIVE has had at least forty-five (45) calendar days within
which to consider this Agreement;


    (e)        EXECUTIVE has the right to revoke this Agreement in full within
seven (7) calendar days of execution and that none of the terms and provisions
of this Agreement shall become effective or be enforceable until such revocation
period has expired;


    (f)        EXECUTIVE has read and fully understands the terms of this
Agreement; and


    (g)        Nothing contained in this Agreement purports to release any of
EXECUTIVE’S rights or claims under the Age Discrimination in Employment Act that
may arise after the date of execution.


        IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated above.

MID AMERICA BANK, fsb     EXECUTIVE                for itself and its Parent,
Subsidiaries and              Affiliates              
By:_________________________    __________________________      
Its:_________________________   Executive                          

Executive

14

--------------------------------------------------------------------------------

Mid America Bank, fsb has executed an amended and restated Special Termination
Agreement in the form of this exhibit, effective as of January 1, 2007, with
each of the Executive Officers listed below.

The agreements are substantially identical in all material respects except as
otherwise indicated below.

Executive

--------------------------------------------------------------------------------

Original Date of Agreement

--------------------------------------------------------------------------------

Title

--------------------------------------------------------------------------------

Gerard Buccino     April 19, 1990     Executive Vice President - Risk Management
          James S. Eckel (1)   October 1, 2006   Executive Vice President -
Marketing   Jennifer Evans   June 1, 2004   Executive Vice President - General
Counsel      William Haider   April 19, 1990   Senior Vice President of the
Bank; President - MAF Developments, Inc.   Michael Janssen   April 19, 1990  
Executive Vice President - Investor Relations and Taxation   Edward Karasek  
October 1, 2006   Executive Vice President - Operations   David Kohlsaat  
January 1, 2001   Executive Vice President - Administration   Thomas Miers  
April 19, 1990   Executive Vice President - Retail Banking   Sharon Wheeler  
April 19, 1990   Executive Vice President - Residential Lending  

(1)     The termination benefits described in Section 3(a) of Mr. Eckel’s
agreement are equal to the sum of the preceding year’s compensation. The maximum
period of continuing insurance and payment arrangements (as described in section
3(b)(v) and subsequent references within section 3(b)) is 12 months.

15

--------------------------------------------------------------------------------